—Judgment of the Supreme Court, New York County (Thomas B. Galligan, J., at jury trial and sentence), rendered on November 7, 1988, convicting defendant of robbery in the first degree and sentencing him to an indeterminate term of imprisonment of 6 to 12 years, is unanimously affirmed.
The defendant and an accomplice robbed the complainant of his stereo at knifepoint to satisfy a debt. The crime was promptly reported, and defendant and his accomplice were taken into custody after a brief search of the neighborhood. While defendant’s arrest was being processed, he told the arresting officer that he would return the stereo if the complainant dropped the charges.
*419Defendant’s claim on appeal that he was denied effective assistance of counsel is without merit. Counsel’s over-all performance was meaningful. (Cf., People v Baldi, 54 NY2d 137, 147.) We do not find any errors that establish that counsel’s performance was so wanting that the results of the trial would have been more favorable to defendant but for counsel’s performance (People v De La Hoz, 131 AD2d 154, 156-157). In addition, defendant’s claim that counsel did not prepare for trial is not supported by the record. (Cf., People v Brown, 45 NY2d 852, 853-854.) Concur—Murphy, P. J., Asch, Kassal and Rubin, JJ.